POLEN, Judge,
concurring specially:
I agree with the majority's reversal of appellant’s sentence as an habitual violent felony offender, but I would again certify the question we originally certified in Scott v. State, 550 So.2d 111 (Fla. 4th DCA 1989):
MAY THE HABITUAL OFFENDER STATUTE BE APPLIED TO A DEFENDANT WHO WAS ORIGINALLY SUBJECT TO THE STATUTE BUT WAS INSTEAD PLACED ON PROBATION AND WHOSE PROBATION WAS LATER REVOKED?
Review was dismissed in Scott at 560 So.2d 235 (Fla.1990), so the supreme court has not yet addressed the question certified. Since the fifth district has now held otherwise in Snead, as noted by the majority, *597perhaps the supreme court will revisit (or visit) this issue.